EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the 1st day of August, 2008, by and between EnerJex Resources, Inc., a Nevada corporation (“EnerJex”), and C. Stephen Cochennet (“Cochennet”). W I T N E S S E T H: WHEREAS, the officers, managers and/or directors of EnerJex are of the opinion that Cochennet has education, experience and/or expertise which is of value to EnerJex and its owners, and WHEREAS, EnerJex and Cochennet desire to enter into this Employment Agreement, pursuant to which Cochennet shall be employed by EnerJex, to set forth the respective rights, duties and obligations of the parties hereto. NOW THEREFORE, in consideration of the promises and covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which the parties hereto acknowledge, EnerJex and Cochennet agree as follows: 1. EMPLOYMENT.EnerJex hereby agrees to employ Cochennet and Cochennet hereby accepts such employment, upon the terms and conditions hereinafter set forth. 2. TERM.For purposes of this Agreement, “Term” shall mean the original term (as defined in Section 2.1 below), if Renewal Term is initiated, then “Term” shall mean the renewal term period. 2.1 Original Term: The Term of this Agreement shall commence on August 1, 2008 and expire on July 31, 2011, unless sooner terminated pursuant to the terms and provisions herein stated. 2.2 Renewal Term(s):This Agreement shall automatically be extended for additional one (1) year renewal terms unless earlier terminated in accordance with the provisions of Section 6 below. Within 180 days from the end of the original contract either party can notify the other side if they desire to terminate the contract, otherwise the contract automatically renews as stated above. 3.COMPENSATION. 3.1 Salary:EnerJex shall pay Cochennet a base annual salary of Two Hundred Thousand Dollars ($200,000) per annum, payable in accordance with EnerJex’s normal policies but in no event less often than semi-monthly (the “Base Salary”).Effective April 1, 2009 and each April 1st thereafter, 1 Cochennet’s Base Salary shall be reviewed and adjusted in the discretion of the Governance Compensation and Nominating Committee of the Board of Directors of EnerJex. The Governance, Compensation and Nominating Committee of the Board of Directors shall have the right to increase the Base Salary more often than annually at its sole discretion. 3.2 Incentive Compensation for Fiscal Year 2009 and Future Years: Cochennet shall also be eligible for incentive compensation in accordance with Addendum A, President and Chief Executive Officer Incentive Compensation Plan, attached hereto and made a part hereof by this reference. 3.3 Fiscal Year 2008 Incentive Compensation: EnerJex did not have a formal annual incentive plan in place covering the President and Chief Executive Officer for the fiscal year ended March 31, 2008.In recognition of the accomplishments of this past fiscal year, EnerJex shall pay Cochennet a lump sum cash bonus equal to $50,000.00, less applicable taxes, within five (5) business days of the execution of this Agreement. In addition to the cash bonus, EnerJex will grant Cochennet 30,000 options of EnerJex common stock priced at $6.25 per share upon execution of this agreement. The options will vest immediately and will have a three year term. 3.4 Signing Bonus: As a signing bonus, Cochennet shall be paid a one-time bonus equal to 45,000 options of EnerJex common stock priced at $6.25 per share.The options shall vest based on the following schedule: 10,000 options shall vest on July 1, 2009; 15,000 options shall vest on July 1, 2010; and 20,000 options shall vest on July 1, 2011. The options will be exercisable for a three year term following the vesting date. Cochennet must be employed by EnerJex on the above vesting dates for these options to be vested. 3.5 Equity Incentive Plans:Cochennet shall be eligible to participate in EnerJex’s equity incentive plans during the term of employment as determined by the Governance, Compensation and Nominating Committee of the Board of Directors.EnerJex anticipates approaching the shareholders to amend or adopt a plan which will authorize issuance of restricted shares of common stock of EnerJex to be used in incentive compensation programs. 4.EMPLOYEE BENEFITS. 4.1 General Benefits:Cochennet shall be entitled to receive or participate in all benefit plans and programs of EnerJex made available from time to time to executives or senior management of EnerJex, including but not limited to, dental and medical insurance, pension and profit sharing plans, 401(k) plans, incentive savings plans, stock option plans, group life 2 insurance, salary continuation plans, disability coverage and other fringe benefits. 4.2 Long-term Disability Insurance: If EnerJex does not maintain a long term disability plan for its executives and senior management, Cochennet may seek out and obtain individual long-term disability insurance (covering a disability lasting for over 180 days) and EnerJex shall pay for and maintain such insurance for the Term of this Agreement, including any Renewal Term(s), sufficient to pay Cochennet an amount up to 50% of his base salary for the period of incapacity.Notwithstanding the foregoing, in no event shall EnerJex’s annual paymentfor such coverage exceed $2,000.00 per year, unless otherwise approved by the Governance, Compensation and Nominating Committee of the Board of Directors. 4.3 Director and Officer Insurance: EnerJex shall use commercially reasonable efforts to purchase and maintain a Directors and Officers liability insurance policy on terms and conditions deemed acceptable by the Board of Directors, acting in good faith, which policy shall cover Cochennet at all times during his employment Term, including any Renewal Term(s). Such liability insurance shall be at a value of a minimum of One Million dollars 4.4 Business Expense:Cochennet shall be entitled to receive proper reimbursement for all reasonable out-of-pocket expenses incurred for purposes of paying business expenses, including without limitation, business travel, entertainment, lodging and similar activities directly by Cochennet in performing Cochennet’s duties and obligations under this Agreement, including those expenses incurred for the use of a company cell phone and home office.EnerJex shall pay or reimburse such expenses on at least a monthly basis, upon submission by Cochennet of appropriate receipts, vouchers or other documents in accordance with EnerJex’s policy. 4.5 Automobile Expenses: EnerJex shall provide Cochennet with either (i) a corporate vehicle owned or leased by EnerJex, or (ii) an allowance of up to $1,000.00 per month for the lease or purchase payments. In addition, EnerJex shall pay for all expenses relating to Cochennet’s operation and use of an automobile in the course of performing duties and obligations under this Agreement.EnerJex shall pay or reimburse such expenses on at least a monthly basis, upon submission by Cochennet of appropriate receipts, vouchers or other documents in accordance with EnerJex’s policy. 4.6 Vacation:Cochennet shall be entitled during the Term of this Agreement to four (4) weeks vacation per year during which time Cochennet’s compensation will be paid in full.In an effort to keep Cochennet fresh 3 and alert, Cochennet should make every effort to use allotted vacation time and there shall be no carry forward of unused days.Cochennet may take the vacation periods at any time during the year as long as Cochennet schedules time off as to not create hardship on EnerJex.In addition, Cochennet shall have such other days off, including paid sick leave and paid holidays, in accordance with EnerJex’s policy. 5.DUTIES/SERVICE. 5.1 Position: Cochennet is employed as President and Chief Executive Officer and a nominated Member of the Board of Directorsand shall perform such services and duties as are defined in Addendum B, Job Description, attached hereto, and as are normally associated with such position, subject to the direction, supervision and rules and regulations of EnerJex. 5.2 Place of Employment: The place of Cochennet’s employment and the performance of Cochennet’s duties will be at EnerJex’s corporate headquarters and at Cochennet’s home office or at such location as agreed upon by EnerJex and Cochennet. 5.3 Extent of Services: Cochennet shall at all times and to the best of his ability perform his duties and obligations under this Agreement in a reasonable manner consistent with the interests of EnerJex.The precise services of Cochennet may be extended or curtailed, from time to time at the discretion of EnerJex, and Cochennet agrees to render such different and/or additional services of a similar nature as may be assigned from time to time by EnerJex.However, EnerJex shall not materially alter Cochennet’s title, duties, obligations or responsibilities or transfer Cochennet outside of the Kansas City, Missouri area without Cochennet’s prior written consent. 5.3.1Except as otherwise agreed by EnerJex and Cochennet in writing, it is expressly understood and agreed that Cochennet’s employment is fulltime and of a critical nature to the success of EnerJex and is therefore exclusive.Cochennet may not be employed by other entities, except for subsidiaries of EnerJex, or otherwise perform duties and undertakings on behalf of others or for his own interest unless pre-approved by the Board of Directors. EnerJex acknowledges that Cochennet presently, or may in the future, serve on the Board of Directors, provide consulting services for or be an executive officer of other companies and such action shall not be a breach of this section; provided, however, that such companies are: (a) listed on Addendum C, attached hereto; and (b) do not compete with EnerJex or interfere with the performance of Cochennet’s duties pursuant to this Agreement, as determined in the reasonable judgment of the Board of Directors. 4 5.3.2Additionally, EnerJex recognizes that Cochennet has, or may have in the future, equity positions in other companies, which either: (a) are listed on Addendum C attached hereto; or (b) do not compete with EnerJex in the reasonable judgment of the Board of Directors.EnerJex recognizes that such equity positions may occasionally require some limited attention from Cochennet during normal business hours.However, Cochennet agrees that if such time is considered excessive by the Board of Directors, Cochennet shall be so advised and noticed by EnerJex and Cochennet shall be required to make appropriate adjustments to ensure his duties and obligations under this Agreement are fulfilled. 6. TERMINATION.The Term of this Agreement shall end upon its expiration pursuant to Section 2 hereof, provided that this Agreement shall terminate prior to such date: (a) upon Cochennet’s resignation, death or permanent disability or incapacity; or (b) by EnerJex at any time for “Cause” (as defined in Section 6.4 below) or without Cause. 6.1 By Resignation.If Cochennet resigns with “Good Reason” (as defined below) this Agreement shall terminate but Cochennet shall be entitled to receive: (a)a lump sum payment equal to all earned but unpaid Base Salary through the date of termination of employment, (b)a lump sum payment equal to the lesser of (i) 12-months Base Salary or (ii) the Base Salary Cochennet would have received had he remained in employment through the end of the then existing Term; (c)a lump sum payment equal to the annual incentive amount (assuming achievement at 100% of target) that Cochennet would have earned if he had remained employed through June 30th following the last day of the current fiscal year; and (d)immediate vesting of all equity awards (including but not limited to stock options and restricted shares). For purposes of this Agreement, “Good Reason” means any of the following if the same shall occur without Cochennet’s express written consent: (i) a material diminution in Cochennet’s Base Salary; (ii) a material diminution in Cochennet's authority, duties, or responsibilities, including a requirement that Cochennet report to a 5 corporate officer or employee instead of reporting directly to the Board of Directors of EnerJex; (iii) a material change in the geographic location at which Cochennet must perform the services for which he is employed; (iv) any other action or inaction that constitutes a material breach by EnerJex under this Agreement; or (v) Cochennet resigns within twelve (12) months of a Change of Control (as defined in Section 7). Cochennet shall be required to provide notice to EnerJex of the existence of any of the foregoing conditions within 30 days of the initial existence of the condition, upon the notice of which EnerJex shall have a period of 30 days during which it may remedy the condition without giving rise to the obligations under this Section 6.1. If
